Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 April 1, 2015 VIA EDGAR TRANSMISSION U. S. Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re:Advisors Series Trust (the “Trust”) (File Nos. 333-17391 and 811-07959) Scharf Fund (S000035415) Scharf Balanced Opportunity Fund (S000039497) Scharf Global Opportunity Fund (S000046127) Ladies and Gentlemen: On behalf of the Trust and its series, the Scharf Fund, Scharf Balanced Opportunity Fund and Scharf Global Opportunity Fund (the “Funds”), transmitted herewith for filing is the preliminary proxy statement on Schedule14A (the “Preliminary Proxy Statement”) and related proxy voting cards.The Preliminary Proxy Statement contains a request for shareholders to consider and approve an Investment Advisory Agreement between Scharf Investments, LLC (the “Adviser”) and the Trust, on behalf of the Funds, as a result of a change in control of the Adviser. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414)765-6611. Very truly yours, /s/ Michelle M. Nelson Michelle M. Nelson, Esq. Secretary Advisors Series Trust Enclosures
